Citation Nr: 0938597	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for right carpal tunnel 
syndrome.  

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for insomnia. 

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for pseudofolliculitis 
barbae (claimed as a shaving disorder).

8.  Entitlement to service connection for diverticulosis.  

9.  Entitlement to service connection for tinea pedis.

10.  Entitlement to service connection for chronic headaches.  

11.  Entitlement to service connection for diabetes mellitus.  

12.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

13.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

14.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

15.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

16.  Entitlement to an initial rating in excess of 30 percent 
for hypertensive heart disease.

17.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

18.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder with undifferentiated somatoform 
disorder.  

19.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas dated in July 2007 and September 2007.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in May 2009.  

The Board notes that the Veteran submitted a statement at the 
video conference hearing and indicated that he desired to 
withdraw the issues of service connection for exposure to 
ionizing radiation, exposure to asbestos, obesity, exposure 
to Agent Orange, exposure to mustard gas or Lewisite, and 
whether the Veteran's stepdaughter was a dependent child for 
compensation purposes.  Consequently, the issues on appeal 
are those listed on the cover page of this decision.  

Following the video conference hearing the Veteran submitted 
additional medical evidence and he indicated that he was 
waiving review by the agency of original jurisdiction (AOJ).  
The Veteran is therefore not prejudiced by the Board's 
adjudication of the issues decided herein.  

The issues of entitlement to service connection for insomnia, 
pseudofolliculitis barbae, tinea pedis, headaches, and 
individual unemployability being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have lumbosacral strain attributable 
to his period of military service.

2.  The Veteran does not have right carpal tunnel syndrome 
attributable to his period of military service.

3.  The Veteran does not have left carpal tunnel syndrome 
attributable to his period of military service.

4.  The Veteran does not have arthritis attributable to his 
period of military service.

5.  The Veteran does not have a neck disability attributable 
to his period of military service.

6.  The Veteran does not have diverticulosis attributable to 
his period of military service.

7.  The Veteran does not have diabetes mellitus attributable 
to his period of military service.

8.  The Veteran does not have peripheral neuropathy of the 
left upper extremity that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  

9.  The Veteran does not have peripheral neuropathy of the 
right upper extremity that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  

10.  The Veteran does not have peripheral neuropathy of the 
left lower extremity that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  

11.  The Veteran does not have peripheral neuropathy of the 
right lower extremity that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  

12.  The Veteran's dysthymic disorder with undifferentiated 
somatoform disorder symptoms caused by depressed mood, 
anxiety, and sleep impairment although generally he was 
functioning fairly well with routine behavior.  

13.  The Veteran's hypertensive heart disease was manifested 
by some dilation of the left ventricle and ejection fractions 
of 50 percent or greater and a workload of 9 METs.  

14.  The Veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The Veteran does not have lumbosacral strain that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran does not have right carpal tunnel syndrome 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

3.  The Veteran does not have left carpal tunnel syndrome 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

4.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

6.  The Veteran does not have diverticulosis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

7.  The Veteran's diabetes mellitus is not the result of 
disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

8.  The Veteran does not have peripheral neuropathy of left 
upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service; 
peripheral neuropathy of the left upper extremity may not be 
presumed to have been incurred in or aggravated during active 
military service; peripheral neuropathy of left upper 
extremity is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38  C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

9.  The Veteran does not have peripheral neuropathy of right 
upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service; 
peripheral neuropathy of the right upper extremity may not be 
presumed to have been incurred in or aggravated during active 
military service; peripheral neuropathy of right upper 
extremity is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38  C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

10.  The Veteran does not have peripheral neuropathy of left 
lower extremity that is the result of disease or injury 
incurred in or aggravated during active military service; 
peripheral neuropathy of the left lower extremity may not be 
presumed to have been incurred in or aggravated during active 
military service; peripheral neuropathy of left lower 
extremity is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38  C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

11.  The Veteran does not have peripheral neuropathy of right 
lower extremity that is the result of disease or injury 
incurred in or aggravated during active military service; 
peripheral neuropathy of the right lower extremity may not be 
presumed to have been incurred in or aggravated during active 
military service; peripheral neuropathy of right lower 
extremity is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008); 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).

12.  The criteria for an initial rating of 30 percent and no 
more for dysthymic disorder with undifferentiated somatoform 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2008).

13.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. 3.102, 4.1, 
4.7, 4.104, Diagnostic Code 7007 (2008).

14.  The criteria for a disability rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that notice letters dated in November 2006 
and January 2007 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the Veteran was notified that the RO was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The Veteran was also requested to submit evidence in support 
of his claims and he was advised of the elements necessary to 
establish service connection.  

For the initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the November 2006 and January 2007 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs), VA and private medical records, and records 
from the Social Security Administration (SSA).  Additionally, 
the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability. 38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for 
lumbosacral strain, diabetes mellitus, bilateral carpal 
tunnel syndrome, arthritis, a neck disability, and bilateral 
peripheral neuropathy of the upper and lower extremities, as 
discussed in more detail below, the record is absent for 
competent medical evidence that these disabilities are the 
result of a disease or injury incurred in or aggravated by 
active military service.  The Board is cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, as 
will be discussed in greater detail below, the Board finds 
that there is no credible evidence of a continuity of 
symptoms since separation.  Thus, the Board finds that an 
examination or opinion on these claims is not necessary.

As to those claims for which VA examinations were provided, 
the Board finds that the reports of the examinations are 
thorough and complete.  The examiners conducted thorough 
evaluations, obtained a history from the Veteran as to his 
complaints, and provided the appropriate clinical findings 
and/or opinions necessary to allow the Board to render an 
informed decision on the issues on appeal. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection 

A.  Factual Background

The Veteran's DD214 reflect that he served from October 1976 
to April 1977.  The DD214 does not indicate that he was 
awarded any decorations, medals, badges, commendations, 
citations, or campaign ribbons.  Additionally, the Veteran's 
DD214 does not reflect any foreign and/or sea service during 
his period of service.  

The Veteran's STRs do not contain any complaints, findings, 
or treatment for a back disability, carpal tunnel syndrome or 
any disability of the hands or wrists, arthritis, a neck 
disability, or peripheral neuropathy of the upper or lower 
extremities.  In February 1977 he reported that he had 
stomach cramping and headaches since he entered service.  He 
was assessed with probable mild anxiety and depression.  The 
records are otherwise unrelated to stomach complaints.  
Glucose screens obtained in February 1977 and March 1977 were 
reported to be negative.  

Private treatment reports from C. Newsome, M.D., dated in 
November 1999 indicate that the Veteran had been diagnosed 
with diabetes three years prior.  

Associated with the claims file are private treatment reports 
from Franks Internal Medicine Clinic dated from October 2002 
to March 2005.  The Veteran was assessed with colonic 
diverticulosis in April 2003.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2005 to April 2009.  In February 
2006 the Veteran was assessed with diabetes, cervical muscle 
spasms, and degenerative joint disease of the cervical spine.  
A September 2006 computed tomography (CT) scan of the lumbar 
spine revealed spondylosis of the lumbar articular facets and 
the sacroiliac joints.  In February 2009 the Veteran was 
assessed with diabetes and carpal tunnel syndrome.  

Private treatment reports from S. Vora, M.D., dated from 
October 2003 to April 2008 revealed diagnoses of a history of 
diabetes, diabetic polyneuropathy, bilateral carpal tunnel 
syndrome, cervicalgia and mild degenerative changes in the 
cervical spine, and lumbosacral backache.  In a letter dated 
in September 2006 Dr. Vora indicated that the Veteran 
suffered from diabetes mellitus, diabetic neuropathy, 
bilateral carpal tunnel syndrome, and cervical and 
lumbosacral disc disease.

Associated with the claims file are private treatment reports 
from I. McGee-Reed, M.D., dated from September 2003 to May 
2006.  Dr. McGee-Reed submitted a letter dated in May 2003 
and indicated that the Veteran's past medical history was 
significant for bilateral carpal tunnel syndrome, posterior 
tarsal syndrome, diabetes mellitus, diabetic neuropathy, 
cervical radiculopathy, lumbosacral radiculopathy, and 
diverticulitis.

Associated with the claims file are private treatment reports 
from D. Bryant, III., M.D., dated from February 2004 to March 
2006.  The Veteran was diagnosed with right and left carpal 
tunnel syndrome and underwent a left carpal tunnel release 
surgery in February 2004 and a right carpal tunnel release 
surgery in March 2006.

Associated with the claims file is an independent medical 
examination performed by M. McWilliams, M.D., dated in 
January 2008.  Dr. McWilliams diagnosed the Veteran with 
diabetic neuropathy, arthritis in the joints of the hands, 
feet, spine and knees, and carpal tunnel syndrome.  

Private treatment reports from Magnolia Hospital, J. Holt, 
Ph.D., and R. Harron, M.D., are unrelated to the service 
connection issues decided herein.

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported that he had a stomach condition with an 
onset date of 1977.  He said when he ate different foods his 
stomach bloats.  The examiner said there was no continuation 
of his stomach disorder from service.  Physical examination 
revealed that the Veteran's abdomen was non-distended and 
non-tender to palpation.  The examiner diagnosed infrequent 
diverticulitis with infrequent acute episodes of abdominal 
cramping.  

Records from the SSA reveal that the Veteran was in receipt 
of disability benefits for a primary diagnosis of bilateral 
carpal tunnel syndrome and a secondary diagnosis of disorders 
of the back.  In a May 2006 fully favorable decision the 
Veteran was noted to have severe impairments including carpal 
tunnel syndrome, diabetes, diabetic neuropathy, arthritis, 
and spondylosis.  The medical records from the SSA are 
duplicative of the STRs and private and VA treatment records 
described above.  

The Veteran testified at a Travel Board hearing in May 2009.  
The Veteran testified that he drove forklifts in service and 
almost fell off the forklift in service and jarred his neck.  
He said he did not recall receiving treatment for his neck in 
service.  He indicated that he had been treated for a neck 
disability until many years after service.  He testified that 
he believed that his back and neck disabilities were all tied 
together.  The Veteran also indicated that he worked in the 
supply department in service and did a lot of heavy lifting 
and may have injured his back in service at that time.  He 
stated that he did not recall receiving treatment for a back 
disability in service.  He said he received treatment for his 
neck and back at VA.   The Veteran testified that he was 
currently receiving treatment for diverticulitis.  He said 
had blood in his stool in service about did not receive 
treatment in service.  He indicated that he had not sought 
treatment for this disability until six to eight years prior 
to his hearing.  He said he thought the blood in his stool 
was hemorrhoids but that his private physician diagnosed 
diverticulitis following a colonoscopy.  With regard to 
bilateral carpal tunnel syndrome, the Veteran indicated that 
he had carpal tunnel surgeries on both wrists.  He said he 
had problems with tingling and numbness his hands in service 
but did not know about the term carpal tunnel.  He said he 
was treated for carpal tunnel within the last five or six 
years.  He testified that his doctor attributed the carpal 
tunnel to work injuries and had not related it to his time in 
service.  With regard to diabetes mellitus, the Veteran 
indicated that he had been diagnosed with the condition in 
1994 or 1995.  He said he had thirst in service and had to 
use the restroom a lot but did not know that diabetes takes a 
long time to be diagnosed.  He said he took medication and 
insulin and had to avoid strenuous activities.   The Veteran 
indicated that his peripheral neuropathy was secondary to 
diabetes and service connection should be granted for 
peripheral neuropathy if service connection for diabetes was 
granted.  He testified that he had arthritis of the hands and 
neck.

B.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including arthritis and diabetes 
mellitus, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

i.  Lumbosacral Strain  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for lumbosacral 
strain.  

The Veteran's STRs are negative for any complaints, 
treatment, or diagnosis of such a disorder.  Moreover, the 
Board notes that the Veteran did not complain of a lumbar 
spine disorder immediately following his separation from 
service or for many years thereafter.  The Veteran testified 
that he did not recall receiving treatment for his back in 
service and he indicated that he had not sought treatment for 
any disorder of the back until many years after service.  
Therefore, the Board finds that the Veteran's claimed lumbar 
spine disorder, including lumbar disc disease did not 
manifest in service or for many years thereafter.  
Consequently, there is no basis to establish service 
connection on a one-year presumptive basis.  38 C.F.R. § 
3.307(a)(3).  Moreover, the Board finds this gap in time 
significant and it weighs against the existence of a link 
between a current disorder and his time in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  In addition to the lack of 
contemporaneous evidence showing that a lumbar spine disorder 
manifested during service or within close proximity thereto, 
the post-service medical evidence of record does not link a 
current disorder to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
lumbar spine disorder could be related. See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

The Board has considered the Veteran's own lay assertions 
that his back disability is related to service, the Board 
notes that his testimony regarding the possibility that he 
may have injured his back was clearly speculative, and he did 
not relate having actually recalling having sustained such an 
injury or experiencing any continuity of symptomatology since 
service.  

Thus, there is no lay evidence of a continuity of 
symptomatology between any current disability and service, 
nor is there is any competent medical evidence of record, 
which links any current disorder to a disease or injury in 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a lumbar 
spine disorder.  

ii.  Right and Left Carpal Tunnel Syndrome 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right and 
left carpal tunnel syndrome.  

The STRs are negative for a diagnosis of carpal tunnel 
syndrome and the records no reveal any complaints, findings, 
or treatment related to numbness of the hands or wrists.  In 
May 2003 Dr. McGee-Reed indicated that the Veteran's past 
medical history was significant for bilateral carpal tunnel 
syndrome.  The records from Dr. Bryant document that the 
Veteran underwent a left carpal tunnel release surgery in 
February 2004 and a right carpal tunnel release in March 
2006.  Consequently, the earliest evidence of a diagnosis of 
carpal tunnel syndrome was in 2003, twenty-six years after he 
separated from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson, supra.  
Although the Veteran indicated at his hearing that he had 
problems with tingling and numbness of his hands in service 
Veteran, he also stated that he had not sought any treatment 
for the disorder until five or six years prior to the hearing 
and he testified that his doctor attributed the carpal tunnel 
to work injuries and had not related it to his time in 
service.  Given the absence of complaints in service, and the 
vague and conflicting testimony offered as to the history of 
his carpal tunnel syndrome and associated symptoms, the Board 
finds that there is no credible evidence of a continuity of 
symptomatology since service.  Therefore, as there is no 
medical evidence otherwise linking the Veteran's bilateral 
current carpal tunnel syndrome to military service, the Board 
finds that the preponderance of the evidence is against the 
claim.  

iii.  Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for arthritis.  

The Veteran's STRs are negative for any complaints, 
treatment, or diagnosis of such a disorder.  Moreover, the 
Board notes that the Veteran did not complain of arthritis 
immediately following his separation from service or for many 
years thereafter.  Therefore, the Board finds that the 
Veteran's claimed arthritis did not manifest in service or 
for many years thereafter.  Consequently, there is no basis 
to establish service connection on a one-year presumptive 
basis.  38 C.F.R. § 3.307(a)(3).  Moreover, the Board finds 
this gap in time significant and it weighs against the 
existence of a link between a current disorder and his time 
in service.  See Maxson, supra.  In addition to the lack of 
contemporaneous evidence showing that arthritis manifested 
during service or within close proximity thereto, or lay 
evidence suggesting a continuity of symptomatology, the 
medical evidence of record also does not link a current 
disorder to the his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current cervical 
spine disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, supra.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for arthritis.  

iv.  Neck Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a neck 
disability.  

The Veteran's STRs are negative for any complaints, 
treatment, or diagnosis of such a disorder.  Although the 
Veteran did report injuring his neck when he almost fell off 
a forklift in service, the Veteran testified that he did not 
recall receiving treatment for his neck disability in service 
and he indicated that he had not sought treatment for any 
further neck problems until many years after service.  
Moreover, the Board notes that there is no medical evidence 
of a cervical spine disability, including cervical disc 
disease, immediately following his separation from service or 
for many years thereafter.  Therefore, the Board finds that 
the Veteran's claimed cervical spine disorder did not 
manifest in service or for many years thereafter.  
Consequently, there is no basis to establish service 
connection on a one-year presumptive basis.  38 C.F.R. 
§ 3.307(a)(3).  Moreover, the Board finds this gap in time 
significant and it weighs against the existence of a link 
between a current disorder and his time in service.  See 
Maxson, supra.  In addition to the lack of contemporaneous 
evidence showing that arthritis manifested during service or 
within close proximity thereto, or lay evidence suggesting a 
continuity of symptomatology, the medical evidence of record 
also does not link a current disorder to the his military 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current cervical spine disorder could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); Duenas, supra.  Nor is there 
is any competent evidence of record, medical or otherwise, 
which links any current disorder to a disease or injury in 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a neck 
disability.  

v.  Diverticulosis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
diverticulosis.  

The Veteran's STRs reveal complaints of stomach cramping 
since he entered service.  However, the Veteran's complaints 
were attributed to probable mild anxiety and depression.  The 
Veteran testified that he did not recall receiving treatment 
for a stomach disorder in service and he indicated that he 
had not sought treatment for any stomach disorder until many 
years after service.  Moreover, the Board notes that the 
Veteran did not complain of a stomach disorder immediately 
following his separation from service or for many years 
thereafter.  Significantly, the April 2007 VA examiner also 
reviewed the medical evidence of record, including service 
treatment records, and obtained a history from the Veteran, 
and found that his current stomach problems were not a 
continuation of a stomach disorder since service.  
Ultimately, the Board places the greatest probative weight on 
the opinion of the competent health care specialist.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for diverticulosis.  

vi.  Diabetes Mellitus

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include 
hypertension.  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
Veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 
3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 10, 2003) 
amending 38 C.F.R. § 3.307(a)(6)(iii) implementing the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  A Veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
Id.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  

The evidence of record does not reflect that the Veteran was 
exposed to Agent Orange during service.  Moreover, the 
Veteran's DD214 does not reflect service in the Republic of 
Vietnam and the Veteran did not serve during the period 
during which exposure to herbicides is presumed.  
Consequently, service connection for diabetes mellitus is not 
warranted on a presumptive basis.  38 C.F.R. § 3.309(e).  

The Board will next consider whether service connection is 
warranted on a direct basis.  The Veteran's service medical 
records are negative for any indication of diabetes or 
elevated glucose levels during active military service.  The 
several glucose tests of record were noted to be negative.  
The Veteran was not treated for any complaints associated 
with diabetes in service and there is no diagnosis of 
diabetes in service.  The evidence of record does not 
establish a diagnosis of diabetes mellitus until November 
1999.  Those records indicate that the Veteran was diagnosed 
with diabetes three years prior.  Even assuming the Veteran 
was diagnosed with diabetes sometime in 1996, the Veteran 
separated from service in 1977, some nineteen years prior.  
Consequently, there is no basis to establish service 
connection on a one-year presumptive basis.  38 C.F.R. § 
3.307(a)(3).  Additionally, a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability. See Maxson, supra.  
Moreover, there is no competent evidence of record to relate 
his current diabetes to his military service.  The 
preponderance of the evidence is therefore against the claim.

vii.  Peripheral Neuropathy of the Bilateral Upper and Lower 
Extremities

In addition to the regulations provided above, the 
regulations also provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for peripheral 
neuropathy of all extremities.  

As noted above, the evidence of record does not reflect that 
the Veteran was exposed to Agent Orange during service nor 
does his DD214 reflect service in the Republic of Vietnam and 
the Veteran did not serve during the period during which 
exposure to herbicides is presumed.  Consequently, service 
connection for peripheral neuropathy of all extremities is 
not warranted on a presumptive basis.  38 C.F.R. § 3.309(e).  
Thus, the Board will consider the claim for service 
connection on both a direct and secondary basis.

The Veteran's STRs do not document any complaints, findings, 
or treatment for peripheral neuropathy of the extremities.  
The records are similarly silent for complaints of numbness 
and tingling of the extremities.  Dr. McGee-Reed indicated in 
a May 2003 letter that the Veteran's past medical history was 
significant for diabetic neuropathy.  Consequently, the 
earliest evidence of a diagnosis of peripheral neuropathy was 
in 2003, twenty-six years after he separated from service.  
As noted, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson, supra.  Although the 
Veteran did report experiencing some tingling in his arms in 
service, he did not articulate that he has experienced any 
continuity of symptomatology between his military service and 
his diagnosis.  For this reason, and given the absence of a 
nexus opinion linking the Veteran's peripheral neuropathy of 
all extremities to military service, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct basis.  

The Board also notes that much of the private medical 
evidence of record relates the neuropathy to the Veteran's 
diabetes.  However, because service connection was not 
warranted for diabetes, service connection for peripheral 
neuropathy on a secondary basis also may not be granted.  

The Board has considered the Veteran's lay assertion that he 
his claimed disabilities are related to his military service, 
including exposure to herbicides in the case of diabetes 
mellitus and peripheral neuropathy of all extremities and as 
secondary to diabetes mellitus in the case of peripheral 
neuropathy.  Certainly, he is competent to report symptoms, 
and his testimony in that regard is entitled to some 
probative weight.  However, as noted above, a lay person is 
not competent to offer an opinion on complex medical 
questions, and the Board believes that, as a lay person, the 
Veteran is not competent to offer an opinion as to the 
underlying etiology of his peripheral neuropathy.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau, supra.  
While the Veteran is competent to report what comes to her 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).

For the reasons and bases set forth above, his claims for 
service connection must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2008).

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

A.  Hypertensive Heart Disease.

The Veteran's hypertensive heart disease is evaluated as 30 
percent disabling under Diagnostic Code 7007.  38 C.F.R. § 
4.104 (2008).  Under that diagnostic code a 30 percent rating 
is assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction (EF) of 30 
to 50 percent.  A 100 percent rating is for application where 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

Private treatment reports from Dr. Harron, dated in February 
2004 include a chest x-ray which revealed an enlarged heart.  

Private treatment reports from Dr. McGee-Reed dated from 
September 2003 to May 2006 indicate that the Veteran's heart 
rhythm was regular with no gallops or murmurs in September 
2003 and October 2003.  

Private treatment reports from Magnolia Hospital indicate 
that a cardiovascular examination revealed that the Veteran's 
heart had a regular rate and rhythm without murmurs.  

Private treatment reports from Dr. Vora, dated from October 
2003 to April 2008 reveal that in October 2003 the Veteran 
underwent an examination of the cardiovascular system and was 
noted to have noted to have regular rhythm and rate with no 
murmurs, gallop, rubs, or thrills.  

VA outpatient treatment reports dated from November 2005 to 
April 2009 reveal that the Veteran was seen on an emergency 
basis with complaints of chest pain which was somewhat 
relieved with the use of two baby aspirin in October 2007.  
He denied shortness of breath at that time.  Later in October 
2007 cardiac examination revealed regular rate and rhythm 
with no murmurs, rubs, or gallops.  The Veteran reported 
chest discomfort unrelated to exertion and unaccompanied by 
dyspnea in July 2008. The Veteran reported relief with the 
use of antacids.  

The Veteran was afforded a VA heart examination in April 
2007.  The examiner diagnosed the Veteran with hypertensive 
heart disease based on the results of an echocardiogram.  The 
examiner indicated that the Veteran did not have a history of 
congestive heart failure and did not require medication.  
There was no history of syncope, fatigue, or angina.  The 
Veteran reported a history of dizziness monthly and dyspnea 
on moderate exertion.  The Veteran had an echocardiogram as 
part of his examination.  He was noted to have moderate left 
ventricular hypertrophy and left systolic function showed an 
EF of 64 percent.  Left ventricular wall motion was normal 
and left ventricular diastolic function revealed impaired 
relaxation.  The mitral, aortic, and tricuspid valves were 
normal as was the aortic root.  The findings were consistent 
with systemic hypertension and the Veteran was diagnosed with 
cardiomegaly secondary to hypertensive heart disease.  
Examination of the heart revealed no jugular venous 
distention and the heart rhythm was normal with no murmurs, 
clicks, or rubs.  The examiner estimated a workload of 9 METS 
following a stress test.  The examiner stated that the 
Veteran had hypertensive heart disease.

The Veteran testified at a video conference hearing in May 
2009.  He said he has an enlarged heart and used medication 
for his blood pressure, heart disease and fluid [retention].  
He reported fatigue and shortness of breath at times.  He 
said he had occasional chest pain and shortness of breath 
during exertion.  

As noted, the Veteran's disability was assigned a 30 percent 
disability rating under Diagnostic Code 7007.  The 30 percent 
rating was based on the results of the April 2007 left heart 
catheterization and a reported stress test that demonstrated 
a left ventricular ejection fraction of 64 percent, an 
estimated workload of 9 METs following a stress test, and a 
diagnosis of cardiomegaly secondary to hypertensive heart 
disease.  The evidence of record does not support a rating in 
excess of 30 percent for hypertensive heart disease.  The 
Veteran did not have any episodes of episode of congestive 
heart failure.  Additionally he did not have a workload of 
less than 5 METS nor did he have an EF of between 30 and 50 
percent.  Accordingly, there is no basis for the assignment 
of a rating in excess of 30 percent any time during the 
appeal period.

B.  Hypertension.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated under Diagnostic Code 
7101.  38 C.F.R. § 4.104.  The Veteran's hypertension 
disability has been rated as 10 percent disabling.  Under 
Diagnostic Code 7101 a 10 percent rating is warranted where 
the diastolic pressure is predominantly 100 or more, or the 
systolic pressure predominantly 160 or more.  The criteria 
also provide that a minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control is 10 percent.  A 
20 percent disability rating is for consideration where the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
disability rating is for consideration for diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent rating is 
applicable where the diastolic pressure is predominantly 130 
or more.

The Veteran's STRs document that his blood pressure was 
recorded as 128/74 at his entrance examination in September 
1976.  During service his systolic pressure was no worse than 
154 on one occasion and his diastolic pressure was no worse 
than 92 on one occasion.  

The Veteran was afforded a VA examination in April 2007 at 
which time the Veteran's blood pressure was recorded as 
152/84, 150/84, and 154/84.  The examiner indicated that the 
Veteran was diagnosed with hypertension in 1998 and that his 
course since the onset of the disability had been stable.  

The relevant post service medical records consist of private 
treatment reports from and Dr. Newsome, Dr. Vora, Magnolia 
Hospital, Dr. McGee-Reed, Dr. Bryant of the Medical Center of 
South Arkansas, and VA outpatient treatment reports.  

The records from Dr. Newsome indicate that the Veteran's 
blood pressure was recorded as 170/98 in November 1999.  

The records from Dr. Vora indicate that during the time 
period from October 2003 to April 2008 the Veteran's systolic 
pressure was no worse than 187 on one occasion and 104 on one 
occasion. 

The records from Magnolia Hospital indicate that the 
Veteran's blood pressure was recorded as 104/46 in April 2003 
and 158/97 in November 2005.  

The records from Dr. McGee-Reed indicate that the Veteran's 
blood pressure was recorded as 156/95 in September 2003 and 
153/89 in October 2003.  

The records from Dr. Bryant indicate that he Veteran's blood 
pressure was recorded as 148/108 in March 2006.

The VA outpatient treatment reports indicate that during the 
period from December 2005 to March 2009 the Veteran's 
systolic pressure was no worse than 172 and his diastolic 
pressure was no worse than 105.  

The Veteran testified at a video conference hearing in May 
2009.  He said his [systolic] blood pressure readings were as 
high as 170.  He said his systolic pressure had been over 110 
and that his diastolic pressure was close to 200.  He said he 
went to the VA hospital complaining of headaches and 
shortness of breath two years prior.  

In this case, there is a significant amount of medical record 
evidence that documents multiple, and frequent, blood 
pressure readings throughout the pendency of this appeal.  
That evidence, to include a VA examination report, VA 
outpatient records, and several private record entries, shows 
variability in the Veteran's blood pressure readings.  The 
relevant evidence indicates that on one occasion the 
Veteran's diastolic was as high as blood pressure was as high 
as 187 and his systolic pressure was as high as 104.  The 
Board has reviewed numerous blood pressure readings from the 
outpatient records, the VA examination reports, and private 
records.  The evidence of record does not demonstrate that 
the Veteran's hypertension disability is manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more at any time during the 
pendency of his appeal.  Instead, the readings show that 
systolic pressure is predominantly less than 200 and 
diastolic pressure is predominantly less than 110.  
Accordingly, his claim for an increased rating must be 
denied.

C.  Dysthymic Disorder with Undifferentiated Somatoform 
Disorder

The Veteran's dysthymic disorder with undifferentiated 
somatoform disorder has been rated under Diagnostic Code 
9433.

The criteria of Diagnostic Code 9433 for each level of 
disability from 10 percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2008).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  Ibid.  A 
GAF score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  

The Board finds that the preponderance of the evidence 
warrants granting an evaluation of 30 percent and no more 
under 38 C.F.R. § 4.130, Diagnostic Code 9433.

Regarding application of the 30 percent criteria, in October 
2003 the Veteran underwent a psychological screening for 
Social Security benefits.  The examination was performed by 
J. Holt, Ph.D.  Dr. Holt indicated that the Veteran reported 
sadness, withdrawing and avoiding others, sleep disturbance, 
lack of energy and thoughts of nonexistence.  He denied 
suicidal fantasies and said he preferred to stay inside his 
house all day but said he had good support from family and 
friends.  Dr. Holt said the Veteran presented as somewhat 
depressed.  He said the Veteran did not present a threat to 
himself.  In May 2007 the Veteran was seen by a psychiatrist 
at VA.  He indicated that he had never seen a psychiatrist 
aside from a referral for Social Security benefits.  He 
reported headaches, nervousness, and depression in the 
military.  He was seen for reports of being unable to sleep 
well.  He was reported to be alert, cooperative, and fully 
oriented.  He denied hallucinations, delusions, suicidal 
ideations, and homicidal ideations.  He was neatly dressed 
with an appropriate affect.  He was mildly depressed and 
moderately anxious.  The examiner diagnosed him with 
depressive disorder and anxiety disorder.  An August 2007 VA 
examiner indicated that the Veteran endorsed some anxiety and 
depression.  He reported sleep problems and anhedonia.  He 
said he took medication to sleep.  He indicated that he had 
nightmares once or twice a week.  He denied anger control 
problems, hallucinations or delusions, and suicidal and 
homicidal ideations.  He reported headaches on a routine 
basis.  The Veteran indicated that his social impairment 
consisted of erectile dysfunction which caused him to have a 
lack of interaction with females on an intimate basis.  The 
examiner indicated that the Veteran's speech was clipped and 
difficult to understand.  He was reasonably cooperative with 
poor social skills.  He was oriented in four spheres and his 
reasoning was good.  His affect was flat and blunted and he 
exhibited no psychomotor slowing or agitation.  His verbal 
comprehension, concentration and memory were all good.  The 
examiner indicated that the Veteran had some significant 
social impairment evidenced by very few social contacts and 
an inability to perform sexually.  The Veteran was not 
working due to health issues.  

In April 2008 and November 2008 the Veteran was seen by his 
psychiatrist at VA and he was noted to be alert, cooperative, 
and fully oriented with no delusions, hallucinations, 
suicidal ideations, or homicidal ideations.  Additionally, 
private treatment reports from Dr. Vora dated from October 
2003 to April 2008 reveal that the Veteran was oriented in 
three spheres in June 2006, July 2006, September 2006, 
October 2006, December 2006, January 2007, March 2007, May 
2007, June 2007, July 2007, September 2007, December 2007, 
February 2008, and April 2008.  He also denied suicidal and 
homicidal features and was alert and cooperative at those 
times.  In June 2006 he was noted to have a slightly blunted 
affect and depression was present.  At all other times he was 
noted to have a euthymic mood and appropriate affect.      

The Veteran testified at a video conference hearing in May 
2009.  He said he had panic attacks, anxiety, depression, 
mild memory loss, and sleep problems.  He denied social 
impairment.  He said he thought about suicide and thought 
about hurting someone else but had never acted on it.  He 
denied outbreaks of anger and said he was not working due to 
physical disability.  

The Board notes that the Veteran's GAF scores for the time 
period at issue were 50 (assigned by VA in May 2007), 60 
(assigned by the August 2007 VA examiner), 50 (assigned by VA 
in April 2008), and 58 (assigned by VA in November 2008).  
The Board notes that a GAF score of 50 contemplates moderate 
symptoms of dysthymic disorder and a GAF score of 60 
contemplates serious symptoms of dysthymic disorder.  GAF 
scores are not, in and of themselves, the dispositive element 
in rating a disability and the Board places more probative 
weight on the specific clinical findings noted on 
examinations.  In this case, the clinical findings described 
above simply do not substantiate a finding of more than 
moderate symptoms.  Furthermore, the Board ultimately places 
more weight on the specific clinical findings noted on 
examination, which do not demonstrate a degree of impairment 
consistent with no more than a 30 percent rating.

In short, there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impaired judgment, or impaired abstract 
thinking to allow for a rating in excess of 30 percent.  The 
Board has considered the fact that the Veteran was reported 
to be anxious and depressed on occasion; however, the overall 
severity of his symptoms did not meet the criteria for a 
rating of 50 percent.  His memory and concentration were 
reported to be good at most times.  On most occasions his 
affect was appropriate and his memory was intact.  Although 
he indicated he had thoughts of suicide and of harming others 
at his video conference hearing he also indicated that he had 
not acted on those thoughts.  While having such thoughts is 
listed among the criteria for a 70 percent disability, the 
Board finds that, in the absence of any other symptoms 
supporting the assignment of either a 50 or 70 percent 
rating, the greater weight of the evidence remains against 
assigning a rating in excess of 30 percent.  

Thus, in short, the Board finds that the manifestations of 
the Veteran's dysthymic disorder more closely approximate the 
criteria for a 30 percent rating and no more.

IV.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

For the following reasons, the Board determines that such 
referral is not appropriate in this case.  The Board notes 
that this disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  While the 
Veteran has reported in the past that he is unable to work 
due to various health problems, the Board believes that the 
clinical findings noted during the course of outpatient 
treatment and during the course of VA examination do not 
suggest that his service-connected disorders are of such 
severity as to markedly interfere with his ability to work.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for lumbosacral strain is 
denied.  

Entitlement to service connection for right carpal tunnel 
syndrome is denied.  

Entitlement to service connection for left carpal tunnel 
syndrome is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for diverticulosis is 
denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to an initial rating in excess of 30 percent for 
hypertensive heart disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating of 30 percent for dysthymic 
disorder with undifferentiated somatoform disorder is 
granted.  


REMAND

After review of the claims file the Board has determined that 
a remand is necessary with regard to the claims for service 
connection for insomnia, pseudofolliculitis barbae, tinea 
pedis, headaches and individual employability.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, the Veteran has reported that he has a shaving 
condition, a skin condition on his feet, and headaches and 
has reported that he has experienced symptoms of the 
disabilities since service, an observation which he is 
competent to make.  In fact, the Board notes that such 
disabilities are of the type that particularly lend 
themselves to lay observation.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Accordingly, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claims.  38 U.S.C.A. § 5103A 
(West 2002).

In this regard, the record reflects that the extensive 
private and VA medical records reflect diagnoses of headaches 
which were described as migraines on occasion.  The Veteran 
testified that he experienced chronic headaches since 
service.  The STRs document treatment for headaches on one 
occasion in service.  

Additionally, the Veteran was afforded a VA examination in 
April 2007 at which time the examiner diagnosed tension 
headaches with an onset date of 1977.  The examiner failed to 
provide an opinion on the etiology of the headaches. 

The Veteran also indicated that his headaches were more 
present when he had problems with his service-connected 
hypertension.  Consequently, the Veteran raised an alternate 
theory of entitlement at the video conference hearing.  The 
Court has clarified that while there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute a single claim.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  Because the Board 
is remanding the claim for an opinion on a direct theory of 
entitlement is of the opinion that a VA examination would be 
probative in ascertaining whether there is an etiological 
relationship between his headaches and his service-connected 
hypertension.

With regard to the claims for service connection for 
pseudofolliculitis barbae, the Veteran testified that his 
face broke out with bumps and pimples when he shaved in 
service and that he continued to have the same problems when 
he shaves.  He indicated that he also had problems with 
ingrown hairs and infections.  He said he had a shaving 
profile while he was in service.  He also stated that he was 
receiving treatment through VA for his skin condition.   

With regard to the claim for tinea pedis, he stated that he 
had rashes in service but never sought treatment and 
continued to have rashes for which he sought treatment within 
the last five to seven years.  The VA outpatient treatment 
reports reflect treatment for rashes on his feet in August 
2006 and December 2006.  The Veteran was assessed with 
dermatitis at those times.  

As noted, the Veteran, as a lay person without medical 
expertise, is competent to report symptoms of skin conditions 
observable to the naked eye.  However, even where a veteran 
asserted continuity of symptomatology since service, the 
Court has held that medical evidence was required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Voerth v. West, 13 Vet. 
App. 117 (1999).

With regard to the claim for service connection for insomnia, 
the Veteran's STRs document that he was seen for complaints 
of problems sleeping on two occasions.  

Since service the Veteran was treated for what has been 
variously diagnosed by VA as mild obstructive sleep apnea and 
a sleep disturbance.  The Veteran was afforded a VA 
examination in April 2007 and the examiner indicated that the 
Veteran's VA outpatient treatment reports dated in November 
2006 indicated that he suffered from snoring and insomnia but 
that he did not have obstructive sleep apnea based on a sleep 
study.  The examiner said that the Veteran had a documented 
sleep disturbance due to smoking at bed time and drinking 
caffeine beverages.  The examiner concluded that the sleep 
disorder began in service.  Although the VA examiner's 
opinion appears favorable, he did not identify the 
appropriate diagnosis for the specific sleep disorder he 
believed to be present.  Consequently, a remand is necessary 
in order to clarify the Veteran's diagnosis and determine the 
etiology of the disorder.

(Because the TDIU claim may turn on whether service 
connection for insomnia, pseudofolliculitis barbae, tinea 
pedis, and headaches is granted, consideration of the TDIU 
issue is deferred pending completion of the development 
sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to 
undergo a VA examination(s)  to 
assess whether or not he has 
pseudofolliculitis barbae, tinea 
pedis, and obstructive sleep apnea 
or any other sleep disorders, and, 
if so, if those disabilities are 
attributable to the Veteran's 
military service.  The claims file 
should be reviewed by the 
examiner(s) as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner(s) should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner(s) is 
requested to, among other things, 
conduct a thorough examination of 
the Veteran, and review the record.  
The examiner(s) must offer an 
opinion as to whether or not 
diagnoses of pseudofolliculitis 
barbae, tinea pedis, and obstructive 
sleep apnea or other sleep disorder 
are warranted.  If so, the 
examiner(s) must also provide an 
opinion as to whether the 
disabilities had their onset during 
service, or are otherwise related to 
service.  A complete rationale for 
any opinions expressed should be 
provided. 

2.  The Veteran should also be 
afforded a VA examination to 
determine whether his headaches are 
related to service or to his 
service-connected hypertension.  The 
examiner must offer an opinion as to 
whether the Veterans' headaches had 
their onset during service or are 
otherwise related to service or were 
caused by or made worse by his 
service-connected hypertension.  A 
complete rationale for any opinion 
expressed should be provided. 

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If the reports are insufficient, 
they should be returned to the 
examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


